Citation Nr: 1745225	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-06 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral below the knee amputations, to include as secondary to service-connected diabetes mellitus, and/or residuals of a punji stick injury/scar.  

2. Entitlement to service connection for bilateral below-the-knee amputations to include as secondary to service-connected diabetes mellitus, coronary artery disease, and/or residuals of a punji stick injury/scar. 

3. Entitlement to automobile and adaptive equipment or adaptive equipment only.

4. Eligibility for specially adapted housing.

5. Eligibility for a special home adaptation grant. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and A.W.


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge in May 2017; a transcript is of record. 

The Board notes that additional evidence has been received since the agency of original jurisdiction's (AOJ's) most recent adjudication of the claims.  However, this additional evidence is either duplicative or irrelevant to the claims herein decided. Therefore, a waiver of AOJ review is not required. 38 C.F.R. § 20.1304 (c) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In an unappealed October 2009 decision, the RO denied service connection for bilateral below-the-knee amputations, to include as secondary to diabetes mellitus. 

2. Evidence received since the final October 2009 rating decision was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral below-the-knee amputations. 

3. The most competent and probative evidence of record demonstrates that the Veteran's bilateral below-the-knee amputations are neither related to service or to a service connected disability.  

4. None of the Veteran's service-connected disabilities (or any combination of such) constitute permanent and total disability due to any of the following: loss or loss of use of both lower extremities; blindness in both eyes, having only light perception or a 5/200 visual acuity or less; loss or loss of use of one lower extremity together with residuals of organic disease or injury; loss or loss of use of one lower extremity together with loss or loss of use of one upper extremity; loss or loss of use of both upper extremities or both hands; a severe burn injury; or residuals of an inhalation injury.

5. The Veteran does not have any service-connected disability due to blindness in both eyes, or central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.

6. The Veteran is not service-connected for amyotrophic lateral sclerosis (ALS).

7. The Veteran has not sustained the loss, or permanent loss of use, of one or both feet, or one or both hands; permanent impairment of vision of both eyes; or ankylosis of one or both knees, or one or both hips, due to service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for reopening the claim of entitlement to service connection for bilateral below-the-knee amputations are met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2016).

2. The criteria for establishing service connection for bilateral below-the-knee amputations have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3. The criteria for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing are not met. 38 U.S.C.A. §§ 2101 (a), 5107 (West 2014); 38 C.F.R. § 3.809 (2016).

4. The criteria for establishing entitlement to a special home adaptation grant are not met. 38 U.S.C.A. §§ 2101 (b), 5107 (West 2014); 38 C.F.R. § 3.809a (2016).

5. The criteria for a certificate of eligibility for an automobile and adaptive equipment and/or adaptive equipment have not been met. 38 U.S.C.A. § 3902 (West 2014); 38 C.F.R. §§ 3.350, 3.808 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

The Veteran was notified of the evidence necessary to support his claims of entitlement to service connection for below-the-knee amputations, entitlement to automobile and adaptive equipment or adaptive equipment only, eligibility for specially adapted housing and eligibility for a special home adaptation grant.  In correspondence dated in April and June 2010.  This correspondence notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates. 

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) regarding VA's duty to notify. The Veteran was provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim. 

With respect to VA's duty to assist, service and VA treatment records, records from the Social Security Administration (SSA), and private treatment records have been associated with the electronic claims file.  VA examinations have been conducted for the claim relating to below-the-knee amputations, and the Board finds that they are adequate for the purpose of deciding relevant claims, as they were performed by skilled providers who reviewed the Veteran's history and explained the rationale underlying their findings and conclusions.  

Finally, the Veteran provided relevant testimony during the hearing before the Veterans Law Judge in May 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The undersigned also held the record open an additional 60 days, but the Veteran did not submit additional evidence following the hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein, such that the essential fairness of the adjudication is not affected.

I. New and Material Evidence 

To reopen a claim following a final decision, new and material evidence must be submitted. 38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade, 24 Vet. App. at 117. Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id.  

Analysis 

In an October 2009 rating decision, the RO denied the claim of entitlement to service connection for bilateral below-the-knee amputations (BKAs) on both direct and secondary bases, finding that the evidence failed to show that the bilateral BKAs were caused or aggravated by service-connected diabetes mellitus, or that peripheral vascular disease (PVD) with subsequent BKAs were incurred in-service.  

The evidence of record at the time of the October 2009 decision consisted of the Veteran's statements in support of his claim; service treatment records; private treatment records showing a long-standing history of PVD and BKAs in 2007 and 2008; and a June 2009 VA opinion which found that the Veteran's BKAs were directly related to non-service connected PVD and that neither the amputations nor PVD were related to service-connected diabetes.  The June 2009 examiner also opined that there was no objective evidence to support worsening (i.e., aggravation) by diabetes.  

The Veteran did not file a notice of disagreement with respect to the October 2009 determination.  However, within one year of the October 2009 denial, the Veteran submitted medical evidence from his private cardiologist which documented ongoing diagnoses of "peripheral vascular disease, status post bilateral below the knee amputations." See Private Treatment Records from Dr. J.D.  The RO also obtained a June 2010 VA examination/opinion and an October 2010 addendum opinion addressing the claim.  

If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final." King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

The Board finds that the private treatment records and the June 2010 VA examination report and October 2010 VA opinion, while new, are not material.  In particular, the reports of private treatment are cumulative of prior records, which reflect ongoing diagnoses of PVD, status post bilateral lower extremity amputations.  They do not offer any probative evidence of whether the Veteran's bilateral BKAs are caused or aggravated by service-connected diabetes mellitus, or whether they are directly related to service. See Cornele v. Brown, 6 Vet. App. 59, 62 (1993). See also Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).  

Likewise, the June 2010 and October 2010 VA examination reports include medical opinions that relate the bilateral BKAs to non-service connected PVD.  The VA examiners collectively opined that there was no medical evidence to support that PVD with subsequent amputations was caused or worsened beyond natural progression by coronary artery disease, diabetes mellitus, or a punji stick injury in-service.  The Board observes that service connection was not yet in effect for coronary artery disease at the time of the October 2009 rating decision; thus an opinion addressing such would not have been material to the claim at this juncture. 

In short, the evidence submitted within one year of the October 2009 rating decision is new, but not material. See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).  

Although presumed to have received notice of the October 2009 decision, and of his appellate rights, the Veteran did not initiate an appeal within one year.  Moreover, although VA opinions and private treatment records were received shortly thereafter, these opinions/records did not contain any new or material evidence supportive of the Veteran's claim.  

The Board is cognizant of Beraud v. McDonald 766 F.3d 1402, 1406 -07 (Fed. Cir. 2014) (holding that a claim remains pending where VA failed to fulfill a statutory duty to determine the character of newly submitted evidence and declining to presume that VA considered records of which it had notice, but never obtained). Notably, the Veteran did not submit a claim to reopen; rather, the RO inferred such a claim in connection with the Veteran's claim for service connection for coronary artery disease/ischemic heart disease.  The RO subsequently reopened the Veteran's claim for bilateral BKAs in the September 2011 rating decision and confirmed and continued its previous denial of service connection.  The September 2011 RO rating decision is considered a determination responsive to all evidence of record at the time of the decision.  See September 2011 RO rating decision (acknowledging receipt of private treatment records showing BKAs due to PVD and considering the 2010 VA examinations/opinions).  

Regardless of the RO's action, the Board must address the issue of new and material evidence in the first instance, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Evidence received since the final October 2009 rating decision includes VA treatment records, private treatment records, the June 2010 and October 2010 VA examination reports, the Veteran's May 2017 Board hearing testimony, and a September 2011 rating decision granting service connection for coronary artery disease.  

During his May 2017 Board hearing, in addition to maintaining his assertion that bilateral BKAs were related to the service-connected diabetes mellitus, the Veteran also asserted that this disorder was secondary to his now service-connected coronary artery disease. 

As the statements identify a new and independent theory of causation than what had previously been addressed by the RO in October 2009, the Board finds that the Veteran's assertions, as articulated in the May 2017 Board hearing testimony, coupled with the fact that service connection for coronary artery disease was established in a September 2011 RO rating decision, constitute new and material evidence regarding entitlement to service connection secondary to coronary artery disease, as well as the already addressed diabetes mellitus.  The reopened claim will be addressed below. 
II. Service Connection - Bilateral Below-the-Knee Amputations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b). 

In order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis

The Veteran primarily contends that his bilateral below-the-knee amputations are related to his service-connected diabetes mellitus and/or coronary artery disease.  

Private and VA treatment records confirm that the Veteran underwent bilateral below-the-knee amputations in 2007 and 2008.  Additionally, service connection is in effect for diabetes mellitus, coronary artery disease, and a residual scar of a punji stick wound.  The remaining question for consideration here is whether the bilateral BKAs were caused or aggravated by a service-connected disability. See Allen, supra. 

The record contains three VA medical opinions addressing the issue of causation/aggravation; all three opinions preponderate against the Veteran's claim for service connection on a secondary basis.  

Specifically, the June 2009 VA examiner extensively reviewed the Veteran's claims file, to include STRs and post-service medical evidence.  He also interviewed the Veteran and considered his statements as to onset ("The Veteran states that he had poor circulation in his legs even before he had diabetes...").  The examiner diagnosed bilateral below-the-knee amputations, "directly related to peripheral vascular disease."  The examiner explained that the Veteran had several risk factors for PVD; he thus opined that the peripheral arterial disease and amputations were less likely than not caused by or related to the service-connected diabetes mellitus.  He further stated, "The medical expertise to predict natural progression of these conditions in individuals does not exist, therefore, there is no objective evidence to support worsening due to [service-connected diabetes mellitus]."  

In June 2010, the VA examiner again reviewed the claims file and noted that the non-service-connected PVD had been diagnosed many years prior to diabetes (1993) and that records documented multiple surgical debridements in the 1990's due to peripheral vascular disease and nonhealing wounds on his foot.  With respect to coronary artery disease, the examiner noted a 2006 diagnosis of CAD and a history of peripheral arterial disease since the 1990's, which preceded the CAD diagnosis.  The examiner stated that the record indicated long standing peripheral vascular disease, diagnosed prior to coronary artery disease, and that PVD "is apparently secondary to multiple factors such as hyperlipidemia, history of alcohol dependence, smoking history, long standing hypertension that preceded diagnosis of coronary artery disease and diabetes."  The examiner noted that a November 2007 Central Memorial Hospital reflected that the Veteran was admitted for right below-the-knee amputation due to gangrenous right foot and ankle; the note also indicated that the Veteran had managed his wound for many years and developed severe osteomyelitis of the left knee.  He then underwent left below-the-knee amputation in January 2008.  The diagnosis was status post bilateral below-the-knee amputation secondary to severe peripheral vascular disease, which was "not caused by or related to coronary artery disease" as the diagnosis of peripheral vascular disease preceded coronary artery disease.  

In October 2010, the VA examiner again reviewed the claims file and considered the Veteran's reports as to onset, noting that he reported being told in 1976 that he had "rock hard arteries in both legs" after complaining of "poor circulation" and cold/tingling feet.  The Veteran reported that, even prior to 1976, he recalled that foot wounds would take longer to heal than normal.  He reported having surgical debridements of the left extremity in the 1990's secondary to PVD.  The Veteran reported that the condition just gradually worsened over the period of about 40 years before having to have bilateral BKAs done in 2007 and 2008. 

The examiner acknowledged that STRs showed a punji stick injury to the left leg in April 1966 and that there was no noted artery or nerve involvement at that time.  The examiner noted that STRs were otherwise silent regarding the punji stick wound, complications, or peripheral vascular disease complaints.  The examiner also noted the extensive medical history leading up to the bilateral BKAs, including diagnoses of moderately severe arterial insufficiency and chronic wound issues with severe PVD.  

Based on the above, the examiner diagnosed PVD, status post bilateral BKAs.  The examiner acknowledged that the Veteran's known risk factors for PVD were smoking, hyperlipidemia, hypertension, and diabetes mellitus type 2.  The examiner then opined that peripheral vascular disease was diagnosed prior to diabetes mellitus type 2 and "given above risk factors indicates it is less likely as not caused by or related to service or a service-connected condition."  The examiner noted that the claims file indicated bilateral BKAs were related to severe peripheral vascular disease; that there was no medical evidence to support causation or aggravation beyond natural progression due to punji stick injury; and that there was no medical evidence to support worsening beyond natural progression by coronary artery disease or diabetes mellitus type 2 or punji stick injury. 

Collectively, the Board finds the VA opinions to be highly probative as to the issue of secondary service connection, i.e., causation and/or aggravation by a service-connected disability.  Indeed, the opinions were provided after a thorough review of the claims file, the Veteran's medical history, and his own statements as to onset, and they were supported by sound rationale.  Notably, there are no medical opinions of record to the contrary.  The Board notes that the record was held open following the Veteran's hearing in order to afford him an opportunity to supplement the record with a private medical opinion concerning secondary service connection.  To date, no such opinion has been submitted by the Veteran.  

In short, the most competent and probative evidence of record - namely, the June 2009, June 2010, and October 2010, VA opinions - unequivocally demonstrates that the Veteran's peripheral vascular disease with subsequent bilateral below-the-knee amputations were neither caused nor aggravated by service-connected diabetes mellitus, coronary artery disease, and/or a residual punji stick wound/scar.  For these reasons, service connection on a secondary basis must be denied.  

The Board notes that this conclusion is also consistent with the Veteran's statements and VA and private treatment records leading up to the below-the-knee amputations, which show complaints of chronic lower extremity symptoms beginning in the late 1970's and 1980's (see, e.g., May 1986 Statement from Veteran; see also October 2010 VA Examination Report), confirmed arterial insufficiency in the lower extremities thereafter, diagnoses of diabetes in the 1990's and coronary artery disease in 2006, and diagnoses of severe atherosclerotic gangrene, non-healing ulcers, vascular insufficiency, and osteomyelitis of the lower extremities with bilateral below-the-knee amputations in 2007 and 2008.  

Although the Veteran's contentions in the present claim are primarily centered on a theory of secondary service connection, VA must also consider service connection on a direct basis. See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability). 

To that end, STRs confirm that the Veteran sustained a punji stick injury/wound to the left leg and a contusion to the left knee in April 1966.  However, the contemporaneous clinical records expressly note the absence of nerve or artery involvement and STRs are otherwise silent for complaints, treatment, or diagnoses of residual punji stick complications or any circulatory or vascular (i.e., PVD) problems of the lower extremities.  

Rather, the medical record documents lower extremity symptoms beginning many years after active duty service in the early 1990's (although the Veteran has reported vascular symptom onset as early as the late 1970's, see e.g., VA Examination Report Narratives).  An April 1998 private arterial study confirmed arterial occlusion in the lower extremities with symptoms including erythema, edema, and skin loss on both feet.  Private treatment records show that the Veteran ultimately underwent bilateral below-the-knee amputations in 2007 and 2008 due to atherosclerotic gangrene and PVD of the legs. See, e.g., January 2008 Operative Report (noting that the anterior and posterior tibial arteries severely involved by arteriosclerotic plaquing); see also November 2007 Doppler Report (noting moderately severe arterial insufficiency).  

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's bilateral below-the-knee amputations to service.  In fact, while the October 2010 VA examiner primarily addressed the issue of secondary service connection, he did note that the Veteran had sustained a punji stick wound to the leg in-service; that STRs were otherwise silent regarding punji stick wound complications (or peripheral vascular disease complaints); that PVD was diagnosed many years after service; and that there was no medical evidence to support causation due to the punji stick injury. 

In short, there is no competent evidence or opinion that the Veteran's PVD, status post bilateral below-the-knee amputations, are related to his military service and neither the Veteran nor his representative has presented any such opinion or asserted such a relationship.  Accordingly, service connection on a direct basis is denied.

In making this decision, the Board notes that the Veteran is competent to report his symptoms and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of bilateral below-the-knee amputations falls outside the realm of common knowledge of a lay person, their etiology cannot be determined based solely on observable symptoms, it requires clinical knowledge and testing. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board finds that the VA opinions are far more probative and persuasive as to the etiology of the Veteran's disabilities.  The VA medical opinions are persuasive and warrant being assigned great probative weight.  The opinions were rendered by medical professionals with the expertise to opine on the matters at issue in this case.  In addition, the examiners addressed the Veteran's contentions and based their opinions following a review of the claims folder as well as a complete physical examination.  There is no pertinent opinion to the contrary. 

In sum, the most probative evidence of record is against showing that the Veteran's bilateral below-the-knee amputations are related to service and/or a service connected disability.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b).

III. Specially Adaptive Housing and Special Home Adaptation Grant

The Veteran's claim has been pending since March 2010.  Effective October 25, 2010, and December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing. 75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013).  Effective October 25, 2010, and September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a) for establishing entitlement to a special home adaptation grant. 75 Fed. Reg. 57859 (Sept. 23, 2010); 79 Fed. Reg. 54608 (Sept. 12, 2014).

Under the version of 38 C.F.R. § 3.809 in effect prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may be granted if a claimant is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 38 C.F.R. § 3.809 (b) (2009).

Under the version of 38 C.F.R. § 3.809 which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may also be granted if a veteran is entitled to compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 C.F.R. § 3.809 (b) (2011).

Under the version of 38 C.F.R. § 3.809 (b), which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017. 38 C.F.R. § 3.809 (b) (2016).

Under the version of 38 C.F.R. § 3.809a in effect prior to October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands. 38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2009).

Under the version of 38 C.F.R. § 3.809a which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and COPD). 38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2011).

Under the version of 38 C.F.R. § 3.809a which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is service connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  

Additionally, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens. 38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2016).

Analysis

The Veteran contends that he is eligible for assistance in acquiring specially adapted housing or a special home adaptation grant as a result of his bilateral below-the-knee amputations.  See Hearing Transcript.  As noted above, the claim of entitlement to service connection for bilateral below-the-knee amputations has been denied herein.  

Service connection is currently in effect for diabetes mellitus, type II, with bilateral diabetic retinopathy, cataracts, panretinal photocoagulation, impotence and history of neuropathy with foot ulcers, rated as 60 percent disabling; PTSD, rated as 50 percent disabling; coronary artery disease, rated as 30 percent disabling; residual scar of a punji stick wound, rated as 0 percent disabling; chest scar, residual of coronary artery bypass grafting associated with CAD; and left lower extremity scar residuals of coronary artery bypass graft associated with CAD.  The Veteran's combined rating is 90 percent.  He is also in receipt of a TDIU rating.  

Applying the facts in this case to the criteria set forth above, the Board concludes that the Veteran is not legally entitled to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant.

Specifically, the pertinent evidence of record reveals that none of the Veteran's service-connected disabilities (or any combination of such) have constituted permanent and total disability due to any of the following at any time during the current appeal period: loss or loss of use of both lower extremities; blindness in both eyes, having only light perception or a 5/200 visual acuity or less; loss or loss of use of one lower extremity together with residuals of organic disease or injury; loss or loss of use of one lower extremity together with loss or loss of use of one upper extremity; loss or loss of use of both upper extremities or both hands; a severe burn injury; or residuals of an inhalation injury. 

In this regard, VA treatment records and examinations reflect that the service-connected diabetic eye disabilities have not caused any blindness, light perception only vision, or a 5/200 visual acuity or less in either eye; he is not service-connected for any disabilities involving his upper extremities; and he is not service-connected for (nor has he ever been diagnosed with) either a severe burn injury or residuals of an inhalation injury.  The Veteran has not contended otherwise.  

Moreover, while the evidence clearly demonstrates that the Veteran has loss of both lower extremities as a result of bilateral below-the-knee amputations, as explained above, the BKAs have been medically attributed to peripheral vascular disease, which is not a service-connected condition.  Accordingly, the Veteran's non-service connected peripheral vascular disease, status post bilateral BKAs, cannot serve as a basis for the grant of benefits sought here. 

The pertinent evidence of record, to include VA treatment records and examination reports, also reveals that the Veteran has not had any service-connected disability due to blindness in both eyes, or central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens, at any time during the current appeal period.  

Furthermore, the Veteran is not service-connected for (nor has he ever been diagnosed with) ALS.

For the foregoing reasons, while the Board is sympathetic to the difficulties experienced by the Veteran as related in his written statements and hearing testimony, the preponderance of the evidence reflects that he does not meet the criteria for a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.  

As the Board is beholden to the laws and regulations that apply to Veterans claims, the claim must therefore be denied and the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107 (b); 

IV. Automobile and Adaptive Equipment or Adaptive Equipment Only Claim

A Veteran with a service-connected disability that results in loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; or, ankylosis of one or both knees or one or both hips is eligible for financial assistance in the purchase of one automobile or other conveyance or entitled to necessary adaptive equipment. See 38 C.F.R. § 3.808 (2016). 

Specifically, VA shall repair, replace or reinstall adaptive equipment deemed necessary for the operation of an automobile or other conveyance acquired in accordance with the provisions of Title 38, Chapter 39, and provide, repair, replace, or reinstall such adaptive equipment for any automobile or other conveyance which an eligible person may previously or subsequently have acquired, where the Veteran has a service-connected disability that includes one of the following: loss or permanent loss of use of one or both feet, or loss or permanent loss of use of one or both hands, or permanent impairment of vision of both eyes to the required specified degree. 38 U.S.C.A. § 3901 (West 2014); 38 C.F.R. § 3.808 (2016).  Specifically, the visual impairment must be corrected to 20/200 or less in the better eye, or visual acuity of more than 20/200 with a limitation of peripheral vision to a field no greater than 20 degrees.  

Analysis 

The Veteran contends that he is entitled to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only as a result of his bilateral below-the-knee amputations.  As noted above, the claim of entitlement to service connection for bilateral BKAs has been denied herein.  

Service connection is currently in effect for diabetes mellitus, type II, with bilateral diabetic retinopathy, cataracts, panretinal photocoagulation, impotence and history of neuropathy with foot ulcers, rated as 60 percent disabling; PTSD, rated as 50 percent disabling; coronary artery disease, rated as 30 percent disabling; residual scar of a punji stick wound, rated as 0 percent disabling; chest scar, residual of coronary artery bypass grafting associated with CAD; and left lower extremity scar residuals of coronary artery bypass graft associated with CAD.  The Veteran's combined rating is 90 percent.  He is also in receipt of a TDIU rating.  

Applying the facts in this case to the criteria set forth above, the Board concludes that the Veteran is not legally entitled to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only.

Indeed, service connection is not in effect for any disability which results in loss or loss of use of the feet or hands, severe burn injury, or ankylosis of one or both knees or one or both hips.  

With respect to the Veteran's service-connected diabetic eye disability, none of the VA treatment records or examinations reports reflect impairment corrected to 20/200 or less in the better eye, or visual acuity of more than 20/200 with a limitation of peripheral vision to a field no greater than 20 degrees.  

Moreover, while the evidence clearly demonstrates that the Veteran has loss of both feet/lower extremities as a result of bilateral below-the-knee amputations, as explained above, the BKAs have been medically attributed to peripheral vascular disease, which is not a service-connected condition.  Accordingly, the Veteran's non-service connected peripheral vascular disease, status post bilateral BKAs, cannot serve as a basis for the grant of benefits sought here. 

In sum the record does not support a finding that the Veteran meets the eligibility criteria for the purchase of an automobile and adaptive equipment, or adaptive equipment only under 38 C.F.R. § 3.808. 

The Board has considered the Veteran's statements regarding the degree of impairment he faces as a result of his non-service connected bilateral below-the-knee amputations.  The Board also recognizes that this disability impacts his mobility and activities of daily living.  However, absent a demonstration of permanent visual impairment, loss of use of at least one hand or at least one foot, or ankylosis of one or both knees or hips due to service-connected disability, the claim of eligibility for financial assistance in purchasing automobile and/or adaptive equipment must fail. 38 U.S.C.A. § 3902 (a)(b); 38 C.F.R. § 3.808 (b).

As the Board is beholden to the laws and regulations that apply to Veterans claims, the claim must therefore be denied and the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107 (b). 

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached with respect to the claims denied in this appeal.   


ORDER

Reopening of service connection for bilateral below-the-knee amputations is granted. 

Service connection for bilateral below-the-knee amputations is denied. 

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied. 

Entitlement to eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


